IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00138-CV

              IN THE MATTER OF HELEN C. WOOTEN, CSR


                          From the 87th District Court
                              Leon County, Texas
                            Trial Court No. 0-10-465


                         MEMORANDUM OPINION


      This proceeding was severed from 10-14-00237-CV, Emanuel v. Emanuel, to

monitor the sanctions for contempt of the court reporter. The Court, having determined

that the purposes for this proceeding have been accomplished, administratively closes

this proceeding.


                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal administratively closed
Opinion delivered and filed August 27, 2015
[CV06]